Citation Nr: 1329950	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a lumbar spine disability. 

5.  Entitlement to an increased rating for service-connected herpes simplex, including an initial, compensable rating prior to January 20, 2005, and a rating higher than 10 percent for the period thereafter. 

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated September 1997 and October 2000 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

The claim for a higher initial rating for service-connected herpes simplex, type II, was previously denied by the Board in July 2001.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2002 order, the Court vacated the July 2001 Board decision pertaining to that issue and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (JMR).  Thereafter, the Board has remanded the case on multiple occasions to ensure that development was completed.

A review of the Virtual VA electronic records storage system reveals additional VA clinic records, as well as an Informal Hearing Presentation, which are not associated with the paper claims folder.  The RO has reviewed this evidence in the June 2013 supplemental statement of the case (SSOC). 

Notably, the RO's coding actions reflect that an initial noncompensable rating has been assigned for herpes simplex prior to January 20, 2005, and that a 10 percent rating has been assigned effective January 20, 2005.  This coding had first been reflected in a partial December 2008 rating decision - the portions of which did not reflect an adjudication of the herpes simplex claim.  As a result of a Board remand directive, the RO has associated a complete copy of the December 2008 rating decision which does not reflect an adjudication of the herpes simplex claim.  Thus, it is not clear whether the Veteran has actually been awarded increased benefits effective January 20, 2005 or whether there is a coding error.  Any coding error will be resolved with an award of a 50 percent rating effective to the date of claim.  The issue of whether the Veteran has been paid compensation for herpes simplex for the time period since January 20, 2005, as reflected in a December 2008 coding action, is referred to the RO for appropriate action.

The issue of entitlement to service connection for erectile dysfunction secondary to service-connected herpes simplex has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim which is referred to the AOJ for appropriate action.  

The claims of entitlement to service connection for left arm and left shoulder disabilities are addressed in the REMAND following this decision and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability (diagnosed as cervical spine stenosis secondary to cervical spondylosis) did not manifest during active service and was not caused or aggravated by active duty service; arthritis did not manifest within the first postservice year.

2.  The Veteran's current lumbar spine disability (diagnosed as lumbar spondylosis) results from active duty service.

3.  For the entire appeal period, the Veteran's service-connected herpes simplex II has been manifested by monthly outbreaks of herpes simplex II with systemic manifestations of feverishness, achiness, headache, malaise and transient decrease in appetite followed by active outbreaks of ulcerative genital lesions, urinary complaints, a decrease in sexual performance and penile sensitivity; his symptoms require recurrent prescriptions of anti-viral medication.

4.  For the entire appeal period, the Veteran's service-connected GERD has been manifested by symptoms such as gas pain, constipation, epigastric tenderness, throat irritation, indigestion, constipation, chest discomfort with arm pain and intermittent melena with heme positive stools, but has not been productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. The criteria for an initial 50 percent rating for herpes simplex II have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7 (2013); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-06 (1997-2013); 73 Fed. Reg. 54,708 (Sept. 23, 2008); 77 Fed. Reg. 2,910 (Jan. 20, 2012).

4.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.113, 4.114, DC 7346 (1997-2013); 66 Fed. Reg. 29,486 (May 31, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

A.  Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the service connection claim for lumbar spine disability, the Board is granting in full the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Thus, any duty to notify or assist error on the part of VA has been rendered harmless.

With respect to the cervical spine disability claim, the Veteran filed his claim prior to the passage of the VCAA.  As such, pre-adjudicatory VCAA compliance is impossible.  In July 2001, the Board remanded these claims for corrective notice.  By letter dated June 24, 2009, the RO provided the Veteran notice which fully complied with the VCAA content requirements.  The timing deficiency was cured with readjudication of the claims in SSOCs dated April 2012, February 2013 and June 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the herpes simplex and GERD claims, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before this claim for service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

Nonetheless, the terms of a June 2002 JMR directed that VA had a duty to apprise the Veteran of potentially relevant private medical records.  A February 2003 Board development letter fully apprised the Veteran of these potentially relevant records - which were later obtained.  Additionally, by remand dated September 2002, the Board directed the RO to issue the Veteran notice of revisions to the applicable criteria for evaluating skin and digestive system disabilities.  This notice was accomplished by letter dated September 12, 2012.

Based upon the above, the Board finds that VA has satisfied its duty to notify the Veteran with respect to the claims being decided on appeal.
B.  Duty to assist

Next, VA has a duty to assist a claimant in the development of a claim, including obtaining service treatment records (STRs) if needed, obtaining pertinent treatment records, providing an examination when necessary, or other pertinent development.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the STRs have been associated with the claims files.  Additionally, all relevant VA treatment records as well as all medical and legal documents pertaining to an award of benefits from the Social Security Administration (SSA) have been associated with the claims folder.

The RO has also associated with the claims folder all known and relevant private clinic records.  Notably, the Board has complied with the June 2002 JMR terms by assisting the Veteran in obtaining certain private medical records.  There are no outstanding requests for VA to obtain any additional private treatment records for which the Veteran has both identified and authorized VA to obtain on his behalf.

The Veteran has been afforded multiple VA examinations to evaluate the nature and severity of his service-connected GERD and herpes simplex since the inception of this appeal.  With respect to the GERD disability, the Veteran was last afforded VA examination in May 2013.  This examination report reflects an extensive review of the Veteran's gastrointestinal disability history since service, as reflected in the body of the examination report.  This examiner also conducted an upper endoscopy examination and reviewed prior upper GI series radiographic studies.  The associated private and VA treatment records also supplement the record for relevant clinical findings.

The Board, upon review of the May 2013 examination report and the entire evidentiary record, finds that all findings necessary to decide the GERD claim have been addressed.  Since this examination, the Board can find no credible lay or medical evidence of record suggesting an increased severity of GERD disability to the extent that a higher rating may be possible.  Therefore, further examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the herpes simplex claim, the Board notes that this disability is shown to have active and inactive phases which complicate VA's ability to fully evaluate this disorder.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994) (due to fluctuating nature of condition, a remand was necessary where appellant was examined during inactive stage).  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).

Here, the Board issued a remand directive in January 2006 requesting the Veteran to report to a VA medical facility immediately upon each outbreak of active genital herpes simplex virus to medically document its frequency, duration, and virulence, and to immediately to notify the RO of each episode.  The Board also instructed the RO to schedule the Veteran for VA examination upon immediate notification that the Veteran had been experiencing an outbreak of herpes simplex.  In the absence of an outbreak, the RO was instructed within six months of the remand to obtain an examination which discussed the frequency and duration of any courses of antiviral or other systemic medication used to relieve or suppress outbreaks. 

Here, the Veteran did report to a VA emergency room for an outbreak of herpes simplex in September 2007.  The Veteran was examined, but there were no active lesions to culture.  As the Veteran did not report for active herpes within six months of the Board's remand, the RO obtained a VA examination in November 2006 which undertook an extensive interview of the Veteran regarding his history of current and past herpes simplex symptoms and treatment.  The Board finds that this examination report substantially complies with the Board's remand directives as well as VA's duty to obtain an adequate examination given the difficulties in examining a disability which is only active for a short period of time.  Additionally, the Veteran's description of symptomatology, which is generally observable and/or felt, is competent evidence supportive of the claim which supplements the lack of any examination findings during an active phase.

Since this examination, the Board can find no credible lay or medical evidence of record suggesting an increased severity of herpes simplex disability to the extent that a higher rating may be possible.  In fact, the lay and medical evidence suggests less severe symptomatology over time due to anti-viral treatment.  Therefore, further examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the cervical spine disability claim, the Veteran was most recently afforded VA examination by an orthopedic physician in May 2013.  This examiner provided a well-reasoned opinion regarding the cervical spine disability claim, explaining that the Veteran's current degenerative changes were consistent with the natural aging process.  The examiner specifically considered the Veteran's description of injury, but noted that the Veteran denied a direct injury to the head and neck during service.  The examiner explained that the Veteran's reported injury and military work duties did not cause or accelerate the natural aging process.  The Board finds that the May 2013 VA examiner opinion is fully responsive to the Board's remand directives, has fully considered the Veteran's allegations regarding injury and symptomatology, and provides a well-reasoned opinion based upon an accurate review of the factual history.  Thus, the examination report is adequate for rating purposes.

The Board also finds that the RO has fully complied with the Board prior remand directives in July 2001, May 2003, August 2003, August 2004, January 2005, January 2006, May 2009, September 2012 and April 2013 as well as the JMR directives in June 2002.  See Stegall v. West, 11 Vet. App. 268 (1998) (a claimant as a right to RO compliance with remand directives).  In this respect, the RO has provided the Veteran with content compliant VCAA notice, additional notice of revisions to diagnostic criteria, assisted in obtaining specified private treatment records, associated with the claims folder a copy of a December 2008 RO rating decision, associated with the record a copy of a November 2006 VA examination report, and obtained adequate medical examinations and opinions.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Appellate review may proceed. 


II.  Applicable law and regulation

The Veteran alleges his entitlement to service connection for disabilities of the cervical and lumbar spines.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, enumerated at 38 C.F.R. § 3.309(a), may be established based on a presumptive basis by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis is listed among the chronic diseases at 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Veteran also contends his entitlement to higher initial ratings for service-connected herpes simplex and GERD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran has appealed the initial rating assigned for service-connected herpes simplex, type II, effective May 15, 1997, under DC "7899-7806."  There is no diagnostic code specifically applicable to evaluating herpes simplex Type 2.  When an unlisted condition is encountered it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

The Veteran's service-connected herpes simplex Type 2 has been evaluated by analogy to DC 7806, concerning the evaluation of disorders involving the skin - eczema.  38 C.F.R. § 4.118.  The most recent version of DC 7820, which was not in effect at the start of the appeal period and is not applicable to the claim (as addressed below), provides that infections of the skin not listed elsewhere (including viral infections), shall be rated under the dermatitis provisions of DC 7806.  38 C.F.R. § 4.118, (DC 2012).  The Board further observes that herpes simplex is not listed among the infectious diseases listed at 38 C.F.R. § 4.88 under any applicable diagnostic criteria in effect during the appeal period.  Thus, the while the current version of DC 7820 is not applicable to the current claim (as addressed below), the criteria do provide some guidance as to the appropriate analogy to be made.  Thus, the Board finds that the criteria of DC 7806 are the most analogous the herpes simplex Type II claim on appeal.

The version of DC 7806 in effect prior to August 30, 2002 provided that a zero percent evaluation was assignable for eczema with slight, if any exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation was assignable with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was assignable with constant exudation or itching, extensive lesions or marked disfigurement, and a maximum evaluation of 50 percent was assignable with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.119, DC 7806 (in effect prior to August 30, 2002).

The revised version of DC 7806 in effect since August 30, 2002 provides that a noncompensable evaluation is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 40 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.119, DC 7806 (in effect beginning on August 20, 2002).

In September 2008, VA revised the criteria for rating skin disabilities, which include dermatitis or eczema, and in January 2012, corrected the revision.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 77 Fed. Reg. 2,910 (Jan. 20, 2012).  Both the revision and correction apply to claims received on or after October 23, 2008 and, thus, are not applicable in this case.  Notably, the amendment allows for a Veteran to request a review of a disfigurement or scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.

The Veteran has appealed the initial rating assigned for service-connected GERD effective May 15, 1997, under DC "7307-7366."  There is no diagnostic code specifically applicable to evaluating GERD.  Notably, on July 5, 2011, VA published proposed revisions to the criteria for the evaluation of digestive disorders.  See 76 Federal Register, pages 39160 through 39184 (July 5, 2011).  The proposed revisions were subsequently withdrawn in order to make further revisions.  See 77 Federal Register 27009-10, May 8, 2012).  

Nevertheless, the Board notes that VA had proposed evaluating GERD under a revised DC 7346 (DC 7346 being currently titled "hernia hiatal").  With respect to the proposed revision of criteria for rating for GERD it was stated, at page 39174, that: 

Hiatal hernia is currently evaluated under diagnostic code 7346.  According to our consultants, the most disabling manifestation of hiatal hernia is gastroesophageal reflux.  To reflect this fact, we propose to change the title of diagnostic code 7346 from "hernia hiatal" to "gastroesophageal reflux disease, hiatal hernia, esophagitis, lower esophageal (Schatzki's) ring."  These conditions are closely related, and their symptoms overlap, so evaluating them under the same criteria is appropriate and would promote more consistent evaluations.

Given the above, the Board finds that the criteria of DC 7346 are the most appropriately analogous criteria for GERD.

Effective July 2, 2001, VA revised a substantial portion of the schedular rating criteria for the evaluation of digestive disorders.  See 66 Fed. Reg. 29,486 (May 31, 2001), codified at 38 C.F.R. § 4.114.  However, the specific rating criteria for DC 7346 did not change pursuant to this revision.

Under DC 7346, pertaining to hiatal hernia, the maximum schedular rating of 60 percent is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, DC 7346 (1997-2012).

The provisions of 38 C.F.R. § 4.113, which are the same under the old and revised criteria, state that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized mainly by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.

The criteria in effect prior to July 2, 2001 stated that minor weight loss or greater losses of weight for periods of brief duration were not considered of importance in rating.  38 C.F.R. § 4.112 (in effect prior to July 2, 2001).  Rather, weight loss became of importance where there was appreciable loss sustained over a period of time.  In evaluating weight loss generally, consideration was to be given not only to standard age, height, and weight tables, but also to the particular individual's predominant weight pattern as reflected by the records.  The use of the term "inability to gain weight" indicated that there had been a significant weight loss with an inability to regain weight despite appropriate therapy. 

The criteria of 38 C.F.R. § 4.112 in effect since July 2, 2001 revises the statement regarding the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (in effect since July 2, 2001).  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 

Generally, when a law or regulation changes during the pendency of a claim, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If so, VA ordinarily should not apply the new provision to the claim - however, if there are no resulting retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-2003; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000.  The former criteria, on the other hand, if more favorable, may be applied without any such limitations.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377, footnote 4 (Fed. Cir. 2007) (noting that a layperson is competent to describe a simple matter such as a broken leg but not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III.  Service connection

The Veteran's February 1974 induction examination reflected a history of left forearm fracture at the age of 8-9.  Examination reflected no sequelae from that injury.  There are no STRs reflecting specific treatment for symptoms or disability involving the cervical spine.  An April 1977 STR reflected the Veteran's treatment for a strained left wrist while playing basketball.  No further injuries were reported with this incident.  An October 1981 STR reflected the Veteran's report of left lower-sided back pain in conjunction with left upper quadrant pain (LUQ).  An August 1982 intravenous pyelogram (IVP), to investigate complaint of left flank pain, reflected an incidental finding of a transitional vertebra of L5.  On his November 1983 separation examination, the Veteran denied a medical history of arthritis, rheumatism, bursitis, "bone, joint or other deformity," lameness, recurrent back pain, painful or "trick" shoulder or elbow, or neuritis.  Examination indicated normal clinical evaluations of the upper extremities, the neurologic system and the spine.

Postservice, the Veteran filed his original application for VA compensation in May 1997 alleging left arm/shoulder/neck problems which began in 1977 as well as lower back problems which began in 1981.

A December 1985 private clinical record first reflects that the Veteran incurred a low back lifting injury.  In July 1988, a private clinical record reflects treatment for a lumbosacral strain.  A March 1992 private medical record first reflects any documented complaints of neck problems, initially assessed as cervical radiculopathy.  Thereafter, the Veteran consistently reported the onset of neck pain and bilateral hand numbness in approximately 1986.  See Dr. G.P.L. examination report dated October 1995; private x-ray examination report dated October 1995; Dr. D.E.M., private medical report dated October 1995; and VA electrodiagnostic examination report dated November 1997.  In particular, the Veteran attributed the onset of neck pain to an injury sustained during a work-related injury when a box fell on his head and he heard a "pop" in his neck.  See Dr. D.E.M., private medical report dated October 1995.  

Cervical spine x-ray examination in October 1995 was interpreted as showing spondylosis deformans with associated degenerative disc disease at C4-5 and C5-6 towards the left side and C3-4 towards the right side, disc narrowing at C5-6 and C-7 with end plate osteophytes, and mild foraminal stenosis at C5-6.

Thereafter, the Veteran reported involvement in a car accident resulting in injuries to the neck and low back.  See Private clinical records dated February 1996.  The Veteran was noted to have a pre-existing history of a degenerative neck condition.

A July 1997 VA Compensation and Pension (C&P) examination report reflected the Veteran's report of a pre-service history of left arm fracture at the age of 9-10 with additional arm injury in 1977 that also injured his neck and shoulder.  He described decreased function/strength of the left upper extremity as well as a popping sensation in his neck.  The examiner offered a diagnosis of status-post injury in 1977 with possible arthritis over the neck and shoulder area as well as a history of low back pain which might be related to muscular strain or spasm.

An October 1997 private medical statement indicated that the Veteran had been treated for neck and shoulder pain since 1984.  A diagnosis of cervical spine stenosis with radiculopathy was offered.

A January 1998 VA clinic record included the Veteran's report of the onset of neck pain which began 14 years previous when a crate dropped on his head.  He also reported the onset of low back pain in service when lifting missiles.  A magnetic resonance imaging (MRI) scan of the cervical spine in January 1999 was interpreted as showing acquired canal stenosis from hypertrophic osteophytes and disc protrusions as well as spinal cord compression at C5-6.  An MRI of the lumbar spine was interpreted as showing small disc bulge at L4-5 with decreased disc space heights of L4-5 and L5-S1.

On VA C&P examination in September 2012, the Veteran reported injuring his left neck while playing basketball on active duty.  He gave no further description of this injury.  He also reported a work-related neck injury in 1984 when a box fell on his head.  Additionally, the Veteran reported the onset of bilateral lower back pain in service from lifting heavy objects.  He currently experienced lower back pain which occasionally radiated to the lower extremities with anterior-lateral numbness.  The examiner offered diagnoses of cervical spondylosis, left cervicalgia (radiculopathy) and lumbar spine spondylosis.

The Veteran underwent additional VA C&P examination in May 2013.  At that time, the Veteran described posterior neck pain since service which started after playing basketball in 1975 or 1976.  The Veteran denied a direct trauma to his neck or head during this basketball game.  He also denied current radicular or pain symptoms in his upper extremities.  Following examination of the Veteran and review of the claims folder, the VA examiner diagnosed cervical spine stenosis secondary to cervical spondylosis without radiculopathy or myelopathy, and lumbar spondylosis.

With respect to the lumbar spine disability, the examiner expressed his opinion as a Board-certified orthopedic surgeon with 38 years of active duty that the Veteran's military duties lifting heavy missiles as a weapons mechanic did accelerate the normal aging of his lumbar spine as compared to a manual labor job in the civilian sector.  This was based upon the Veteran's 8.5 years of active duty service and a severity of spondylosis which was beyond that expected for normal aging.  It was asserted that his opinion differed from the September 2012 VA examiner as that examiner did not have the same experience with enlisted soldiers and their job requirements.  

On the other hand, the VA examiner opined that it was less likely than not that the Veteran's cervical spine disorder was caused or aggravated by active military service.  The examiner considered whether the Veteran's military duties could have caused or aggravated a cervical spine disorder, but found no evidence of potential causes such as a direct injury to the head/or neck or the wearing of a heavy military combat helmet.  Rather, the Veteran demonstrated natural degeneration of his cervical spine and discs that was not accelerated or aggravated by his active duty service. 

A.  Lumbar spine

With respect to the lumbar disability claim, the Veteran's Department of Defense Form 214 reflects a military occupational specialty as an aircraft armament systems specialist for 9 years and 5 months.  His report of lifting heavy missiles is credible and consistent with his known circumstances of service.  

The VA examiner in May 2013 found that the Veteran's military duties accelerated his lumbar spondylosis beyond that expected for the normal aging process.  There is no well-reasoned opinion to the contrary.  Thus, the Board finds that the Veteran's current lumbar spine disability (diagnosed as lumbar spondylosis) results from active duty service.  The claim of service connection for a lumbar spine disability, therefore, is granted.

B.  Cervical spine

With respect to the cervical spine disability claim, the Board notes that the Veteran entered active service with a pre-existing left forearm fracture.  There is no lay or medical evidence of a pre-existing cervical spine disability.  Thus, the Veteran entered active service in sound condition with respect to the cervical spine.  38 U.S.C.A. § 1111.

The Veteran's STRs do not reflect any specific treatment for cervical spine complaints.  However, the Board accepts the Veteran's allegations of a neck injury during a basketball game.  The medical evidence also reflects treatment for neck pain since 1984.  However, the Veteran conceded to the VA examiner in May 2013 that his active duty neck injury was not a direct injury to the neck or head.  The May 2013 VA examiner, upon review of the Veteran's contentions (including an acceptance of his history of neck injury and persistent/recurrent neck pain since injury) found that the Veteran demonstrated natural degeneration of his cervical spine and discs that was not accelerated or aggravated by active duty service.

On the other hand, the only direct opinion linking the Veteran's current cervical spine disability to active service consists of the Veteran's own self-diagnosis and etiology opinion.  However, the Board places greater probative weight to the opinion of the May 2013 VA orthopedic surgeon who possesses greater training and expertise than the Veteran in evaluating the nature and etiology of an orthopedic disorder.  

The Board observes that a VA examiner in July 1997 provided a diagnosis of status-post injury in 1977 with possible arthritis, but the examiner does not appear to directly link the injury to service or take into account the work-related injury in the 1980s.  To the extent that this statement could be construed as providing a nexus opinion, the Board assigns little probative weight to the statement due to the lack of clarity and absence of any rationale supporting the statement.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion does not hold probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

In totality, the Board finds that the persuasive medical and lay evidence establishes that the Veteran's current cervical spine disability (diagnosed as cervical spine stenosis secondary to cervical spondylosis) did not manifest during active service and was not caused or aggravated by active duty service; arthritis did not manifest within the first postservice year.  Although the Veteran has reported experiencing neck pain since serving on active duty, the Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology alone.  See Walker, 708 F.3d at 1331.  In any event, the reasoned opinion from the May 2013 greatly outweighs the Veteran's own self-diagnosis and opinion.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, the claim of service connection for a cervical spine disability must be denied.


IV.  Initial ratings

A.  Herpes simplex 

Applying the applicable criteria to the facts of this case, the Board finds that the credible lay and medical evidence establishes that the Veteran's service-connected herpes simplex II has more nearly approximated the criteria for a 50 percent rating under DC 7806 (in effect prior to August 30, 2002) for the entire appeal period.  In this respect, the Veteran's service-connected herpes simplex II has been manifested by monthly outbreaks of herpes simplex II with systemic manifestations of feverishness, achiness, headache, malaise and transient decrease in appetite followed by active outbreaks of ulcerative genital lesions, urinary complaints, a decrease in sexual performance and penile sensitivity; his symptoms require recurrent prescriptions of anti-viral medication.

Historically, the Veteran's STRs reflect a diagnosis of probable herpes in January 1981 due to a finding of an ulcerative lesion on the penile shaft.

On VA C&P examination in July 1997, the Veteran reported a history of herpes simplex, type II, which was not currently active.  

A July 29, 1997 VA clinic record reflected the Veteran's complaint of suprapubic pain and urgency.  He also reported some back pain.  The examiner provided an impression of cystitis suspected as secondary (2°) to herpes simplex (HSV) infection.

An October 1997 VA clinic record demonstrated an outbreak of herpes simplex (a herpetic ulcer) of the penis treated with a prescription of Acyclovir.  The Veteran was also assessed as having possible chronic prostatitis.

Thereafter, the Veteran's clinic records reflect a continuing prescription of Acyclovir.

A July 2000 VA C&P examination reflected the Veteran's report of intermittent skin disease limited to the penis which occurred twice a month, and lasted 11/2 weeks in duration.  His symptoms included itching, pain and rash with sensitivity along the penis.  He also complained of urinary frequency of 10 times during the day and 2 times a night.  He experienced a burning sensation upon urination with difficulty starting his urinary flow, and had a weak urinary stream.  He denied urinary incontinence or use of an absorbent pad.  He was noted to have a history of recurrent urinary tract infection and kidney pain.  The Veteran also described impotency with sensitivity along his penis.  Examination of the penis was unremarkable.  The Veteran tested positive for prior herpes simplex I and II infections.  In pertinent part, the examiner offered the following diagnoses:

1.  Herpes simplex Type II.  Subjective findings, pain with urination and impotency.  Objective findings, lab consistent with previous infection of herpes simplex Type II.  Definitive diagnosis, previous infection of herpes simplex Type II.

2.  Eczema.  Subjective findings, itching, pain, and rash.  Objective findings, none.  Definitive diagnosis, diagnosis of eczema does not exist.  Patient was describing outbreak of herpes simplex Type II in genital area.

A March 2003 VA C&P examination included the Veteran's description of penile blisters, located on the glans or shaft, which occurred at least once every one or two months.  Beginning in 1986, the Veteran had been receiving a prescription of Acyclovir which had recently changed to Valacyclovir.  He described the lesions as healing quickly, and not having any problems since he started taking his medication.  Examination was significant for a couple areas of scar tissue on the penile shaft which was lighter than normal skin.  There were also a couple of areas of healed blisters, lighter in color, on the glans.  There were no blisters present to perform a culture or stain.  Antibody testing was interpreted as showing past infections of herpes simplex Types 1 and 2.  The examiner provided an assessment of recurrent herpes simplex infection, on Valacyclovir treatment.

On VA C&P examination in April 2005, the Veteran described monthly flares of herpes simplex with painful vesicles which erupted, weeped and then healed.  Occasionally, he had additional symptoms of chills and subjective fever.  He also reported a crawling skin sensation consistent with formication only at night that had previously been relieved with Neurontin.  His symptoms resolved more quickly if he took Valacylovir.  The Veteran was not on any steroids or immunosuppressive drugs.  He had also not received any topical therapy, intensive light therapy, ultraviolet blood irradiation therapy (UVB), PUVA or electronic beam therapy.  The Veteran denied weight loss, or skin neoplasms.  Examination was significant for an old healed, non-painful scar on the head of the penis, measuring .2 cm., likely related to a prior herpetic outbreak.  The examiner provided the following summarization:

The [Veteran] has herpes simplex, most likely type II of the genitalia.  He is on suppressive therapy at this time and has outbreaks about once a month.  The patient may also have systemic symptoms in the form of chills with subjective fever and formication.  The fever and chills may as likely as not be related to the herpes.  I suspect that it is less likely that the formication is due to the herpes, as the patient also does have cervical disc disease that could produce this symptom.  I suspect the neurology symptoms in the upper arms are more likely related to that.  However, the systemic chills could certainly be related to the herpes.

On VA C&P examination in November 2006, the Veteran described his initial herpes outbreaks as lasting 5-6 days in duration and being more symptomatic than an average outbreak at present.  He took antiviral medications only during outbreaks and was not on a chronic suppressive basis.  His more current outbreaks had been less intense with the most recent outbreak in June 2006.  His current outbreaks typically involved one or two "bumps" which resolved over a couple of days and though, while symptomatic, he was able to carry on with his activities of daily living.  He had one outbreak every 5-6 months which typically occurred during times of stress.  During an August 2005 outbreak, the Veteran described feeling generally ill one or two days prior to outbreak with feverishness, achiness, mild headache, malaise and a transient decrease in appetite.  In his genitalia area, and specifically his penis, he initially developed an itching followed by a rash - further described as bumps.  The bumps opened and developed a yellowish discharge which, at that point, became painful.  The duration was 4-5 days.  He was able to have satisfactory intercourse with an erectile aid medication, but he experienced discomfort with sexual intercourse during an outbreak.  The Veteran felt that he would still be working despite his genital herpes if it was not for his spinal conditions.  Examination was remarkable only for a 1-2 mm. superficial scar on the dorsal surface of the penis.

In September 2007, the Veteran reported to the VA emergency room in an effort to document an outbreak of herpes.  On examination, there were several areas of flat scar tissue on the underside of the distal penis, but there were no active lesions, open lesions or painful sites.  The examiner offered an impression of possible genital herpes, but no active lesions to culture.

In this case, the credible lay and medical evidence reflects a history herpes simplex II outbreaks which occur approximately once per month - although the recurrences have been reduced with use of an anti-viral medication.  Prior to an outbreak, the Veteran experiences symptoms of feverishness, achiness, headache, malaise and a transient decrease in appetite which the VA examiners in April 2005 and November 2006 have described as "systemic" manifestations of herpes simplex.  At times, the Veteran experiences urinary complaints, a decrease in sexual performance and penile sensitivity during an active outbreak of herpes simplex which, according to a July 1997 VA clinic record and a July 2000 VA examination report, may be associated with herpes simplex II.

Thus, the Veteran has met the 50 percent rating criteria for "systemic" manifestations under the version of DC 7806 in effect prior to August 30, 2002.

A 50 percent rating under DC 7806 (in effect prior to August 30, 2002) can only be assigned if there is additional disability of ulceration or extensive exfoliation or crusting.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  During the active phase of herpes simplex II, the Veteran experiences blister-like bumps which open and weep a yellowish-colored discharge.  A military examiner in service described the Veteran as demonstrating an ulcerative lesion while a VA clinician in 1997 described a herpetic "ulcer."  Thus, the Veteran's demonstrates some aspects of "ulceration." 

Notably, the frequency, duration and severity of the Veteran's herpes simplex II outbreaks are relatively brief in nature and have been less recurrent and symptomatic with anti-viral treatment.  The skin outbreaks are also limited to the genitalia area.  

Nonetheless, in totality given the overall symptomatology during herpes simplex II outbreaks, the Board finds that the Veteran more nearly approximates the criteria for a 50 percent rating under DC 7806 in effect prior to August 30, 2002.  This is the maximum schedular rating under either the old or revised version of DC 7806.

The Veteran has alleged "marked disfigurement" caused by the penile lesions, and that these lesions are painful when ulcerating.  The Board finds that the Veteran's complaints of painful lesions are credible and have been used to support a 50 percent rating under DC 7806.  Any visual abnormalities during outbreaks are also contemplated in the assigned 50 percent rating.

Notably, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The VA examination reports only describe residual superficial scarring on the penile shaft and glans which are not painful on examination.  The only characteristic described is being lighter in color than the normal skin.  The Board acknowledges the Veteran's description of the characteristics of pain and unsightliness of active herpes simplex blisters.  However, these aspects of disability are contemplated in his 50 percent rating which contemplates ulceration.

Nonetheless, the Board has considered whether a separate disability rating is warranted for the residual scarring on a non-exposed surface.  A well-healed, superficial, non-painful scarring lesion with a single characteristic of slight pigmentation change does not warrant a compensable rating under any applicable criteria pertaining to a scar disability.  38 C.F.R. § 4.118, DCs 7800-05 (in effect prior to and after August 30, 2002); 67 Fed. Reg. 49,590 (July 31, 2002).  Notably, additional revisions to the criteria for evaluating scars effective October 23, 2008 are not applicable to the claim.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (stating that the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008, and may only be considered if specifically requested by the claimant).

In sum, the Board finds that the criteria for the maximum 50 percent rating under DC 7806 in effect prior to August 30, 2002 have been met for the entire appeal period.  The Veteran's complaints of pre-outbreak symptoms of feverishness, achiness, headache, malaise and transient decrease in appetite following by active outbreaks of ulcerative genital lesions, urinary complaints, a decrease in sexual performance and penile sensitivity have been accepted as credible and competent evidence supportive of the claim.  To the extent that the Veteran argues his entitlement to higher compensation still, the Board finds that the clinical findings by VA examiners hold substantially greater probative value as these examiners have greater expertise and training than the Veteran to identify the characteristic of herpes simplex II disease.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  GERD

Applying the applicable criteria to the facts of this case, the Board finds that a rating greater than 10 percent for the Veteran's GERD is not warranted for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that, for the entire appeal period, the Veteran's service-connected GERD has been manifested by symptoms such as gas pain, constipation, epigastric tenderness, throat irritation, indigestion, constipation, chest discomfort with arm pain and intermittent of melena with heme positive stools, but has not been productive of considerable impairment of health.

Historically, the Veteran entered active service in February 1974 with a weight of 127 pounds.  He developed gastrointestinal problems in June 1977 initially diagnosed as gastroenteritis.  A March 1980 Upper GI series was interpreted as showing GERD.

Postservice, the Veteran filed his original claim for compensation in May 1997.  The contemporaneous clinical records associated with the claims folder reflect the Veteran's treatment for GERD with Prilosec and/or Zantac.  His symptoms included gas pain, constipation, epigastric tenderness, throat irritation, indigestion, constipation, chest discomfort, stomach burning, abdominal cramps and intermittent melena.  He weighed 150 pounds in July 1994.  In July 1995, the Veteran was noted to have heme positive stool.

An August 1995 private gastrointestinal consultation report included the Veteran's report of intermittent, burning substernal chest pain.  He described his appetite as good with a stable weight.  He had noticed softer stools, but denied melena or hematochezia.  On examination, the Veteran was described as a well-developed individual who weighed 150 pounds.  There was mild epigastric tenderness to palpation.  The examiner offered a diagnosis of refractory epigastric pain.  An esophagastroduodenoscopy (EGD) resulted in an impression of antral gastritis and duodenitis.  

A May 1997 VA clinic record reflects the Veteran's treatment for medication related abdominal cramps.  In June 1997, the Veteran denied melena or hematemesis.  

A June 1998 VA emergency room record recorded the Veteran's complaint of nausea, vomiting, bad taste in mouth and a sensation that his food did not want to digest.  An Upper GI series in July 1998 was interpreted as showing minimal GERD.

A July 1997 VA C&P examination reflected the Veteran's report of occasional heartburn.  The examiner offered a diagnosis of stomach ulcer and esophagitis being treated.

Thereafter, the Veteran was treated for gastritis in June 1998.  An upper GI series in July 1998 resulted in an impression of minimal (1+/4) GERD.  The Veteran received emergency room treatment for atypical chest pain in June 1999.  He weighed 168 pounds.  

On VA C&P examination in July 2000, the Veteran reported symptoms of swallowing difficulty, daily reflux, nightly nausea, bloating, heart burn which lasted all day, and stomach pain which lasted two hours at a time.  His pain was also located behind the breast bone and into his arm.  He had a history of passing black colored blood in his stool, which had occurred approximately 20 times.  The Veteran denied vomiting blood.  He had experienced a weight change from 132 to 156 pounds within a six month period.  On examination, the Veteran weighed 166 pounds.  An upper GI series was interpreted as showing one episode of reflux in the distal esophagus.  The examiner offered a diagnosis of GERD with subjective findings of heart burn and objective findings of an upper GI series consistent with reflux.

An RO rating decision dated October 2000 granted service connection for GERD, and assigned an initial 10 percent rating under DC 7307-7346 effective December 22, 1997.

A January 2001 private medical record reflected the Veteran's complaint of left lower quadrant abdominal pain.  He weighed 180 pounds.  A colonoscopy returned impressions of normal colon, and possible irritable bowel syndrome secondary to constipation from analgesics.  A stomach biopsy was interpreted as showing mild chronic inflammation.  The Veteran reported continual reflux symptoms in September 2001.  He weighed 174 pounds.  

A January 2005 VA treatment record reflected the Veteran's evaluation for left-sided chest pain radiating to his left arm.  He had a prior history of unstable angina, and had taken a sublingual nitroglycerin pill.  The Veteran described continuing reflux symptoms, but he denied dysphagia, nausea, vomiting or weight loss.

An August 2006 VA clinic record reflected the Veteran's report of heartburn and chronic chest pain.  He denied abdominal pain, nausea, vomiting, change in bowel movements or color and weight loss.  He weighed 176 pounds.  The Veteran weighed 183 pounds in March 2007.  At that time, he reported stool changes and was requested to withhold taking a prescription of Zetia.  In September 2007, the Veteran denied abdominal pain, nausea, vomiting, bowel changes or weight loss.  He weighed 174 pounds.  

A VA nutritional evaluation in January 2008 noted the Veteran to weigh 168 pounds with a usual weight of 180 pounds.  His target weight was identified as 172 pounds.  He was noted to be exercising to lose weight in February 2008.  Thereafter, VA clinic records in July 2008, May 2009 and December 2010 reflected the Veteran's denial of abdominal pain, nausea, vomiting, bowel changes or weight loss.  His weight ranged from 186-187 pounds.  He did report swallowing difficulty in May 2009.  His GERD was described as well-controlled with Prilosec and Reglan.  In December 2011, the Veteran was noted to have a Body Mass Index (BMI) of 25.3.  He was counseled in weight loss and described as well-developed.  The Veteran was given an impression of GERD well-controlled with no dysphagia.

The Veteran underwent additional VA C&P examination in May 2013.  At that time, the Veteran described daily but not constant episodes of heartburn, further described as burning from his throat to his stomach.  He described difficulty swallowing liquids and solids.  He also reported intermittent but frequent episodes of chest pain which radiated into his left arm, a nocturnal cough that disturbed sleep, and a sensation of throat closing.  He awoke at night to eat food in order to relieve nocturnal symptoms.  He experienced nausea 2 to 3 times per week.  The Veteran denied vomiting, hematemesis or melena.  He took Omeprazole once daily in the morning.  

On examination, the Veteran was described as well-nourished and well-developed.  He weighed 197.5 pounds with a weight range of 187 to 193 pounds within the last 2 years.  The Veteran reported tenderness to deep palpation in the epigastric area of the abdomen, but there was no objective evidence of pain or discomfort displayed during palpation.  No rebound or guarding was noted.  An upper endoscopy revealed normal findings for the hypopharynx, esophagus and gastroesophageal junction.  There were some polyps in the stomach.  The Veteran reported that he was not motivated to do anything when his reflux was "bad."  Otherwise, he denied that his GERD caused any limitations in his ability to perform activities of daily living.  The examiner also opined that the Veteran's GERD did not result in any functional limitations in his ability to perform physical or sedentary activities and, thus, was less likely than not rendering him unable to obtain and maintain substantially gainful employment.

The Veteran's GERD has, at various times during the appeal period, demonstrated symptomatology such as gas pain, constipation, epigastric tenderness, throat irritation, indigestion, constipation, chest discomfort, stomach burning, and abdominal cramps.  There were reports of intermittent of melena with one documented finding of heme positive stools.  The Board finds that these complaints are credible and consistent with the evidentiary record.

However, the criteria for a higher 30 percent rating require that the Veteran's GERD symptoms be productive of considerable impairment of health.  Here, the Veteran has not directly alleged considerable impairment of health, or described any significant impairment of activities of daily living due to his GERD.  The medical records and VA examination reports reflect that the Veteran has demonstrated a steady increase in his weight since the onset of GERD in service - well above his pre-disease weight of 127 pounds in service and showing no significant loss beyond his target weight of 172 identified by VA clinicians.  Additionally, the Veteran has been described as well-developed and well-nourished.  There has been no showing or suggestion of anemia or other impairment of health other than experiencing the GERD symptomatology in and of itself.  Thus, the Board finds by a preponderance of the evidence that the Veteran does not meet the criteria for a rating greater than 10 percent for GERD during the appeal period.

In so finding, the Board finds that the Veteran's GERD complaints are credible and consistent with the evidentiary record.  However, the Veteran has not argued that he manifests considerable impairment of health or anemia due to GERD.  To the extent that his statements and arguments can be construed as such, the Board places greater probative weight to the clinical findings of record made by medical examiners who possess greater training and expertise than the Veteran in evaluating the nature and severity of a digestive system disorder.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, the claim for an initial rating greater than 10 percent for GERD is denied.

C.  Extraschedular consideration

The Board has also considered whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

With respect to the Veteran's herpes simplex type II, the Board has awarded the maximum schedular rating under DC 7806 for the entire appeal period.  The Board has also considered additional compensation for scarring disabilities, but finds that those criteria have not been met.  The Veteran has also denied significant impairment of activities of daily living, or employability, due to his herpes simplex type II.  At one point, the Veteran did allege erectile dysfunction secondary to his herpes simplex, and a service connection claim has been referred to the RO for appropriate development and adjudication.  The Board finds no aspects of herpes simplex II disability which is not contemplated in the currently assigned 50 percent rating.

With respect to the Veteran's GERD, the criteria of DC 7346 allows for consideration of all GERD symptoms and their effects on the Veteran's overall state of health.  Notably, higher schedular ratings are available but the Board has determined that the Veteran does not meet, or more nearly approximate, those criteria.  In the Board's opinion, all aspects of the Veteran's GERD disability are adequately encompassed in the assigned schedular rating. 

In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

D.  TDIU

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Here, the Veteran has not directly alleged that his herpes simplex and/or GERD disabilities render him unable to obtain and maintain substantially gainful employment.  Rather, the Veteran has informed VA examiners that both disabilities do not interfere with him performing his normal activities of daily living.  He has attributed his unemployability to disabilities other than his herpes simplex and GERD.  An SSA decision reflects an award of disability benefits primarily based on orthopedic disorders.  On this record, the Board finds that a TDIU issue has not been reasonably raised.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (the issue of TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is granted. 

A 50 percent rating for service-connected herpes simplex is granted. 

An initial disability rating in excess of 10 percent for service-connected GERD is denied. 


REMAND

The Board regrets any further delay in adjudicating the service connection claims for left arm and left shoulder disabilities, but finds that additional medical opinion is necessary prior to final appellate review.

The Veteran essentially alleges that he manifests current left arm and left shoulder disabilities related to a basketball injury which occurred during active service.  There is no record of this injury or complaints of left arm or left shoulder pain during service.  However, the Veteran did injure his left wrist in April 1977 while playing basketball.  Additionally, the Veteran entered service with a history of a healed left forearm fracture.

In September 2012, a VA examiner diagnosed the Veteran with non-specific left shoulder bursitis.  The clinical findings were significant for painful movement, a positive Hawkin's impingement test and a positive external rotation/infraspinatous test.  This examination report was returned as inadequate for rating purposes as an unfavorable nexus opinion failed to consider the Veteran's allegations of continuity of symptomatology and a private examiner report of treating the Veteran for neck and shoulder problems since 1984.

In May 2013, a VA orthopedic surgeon found that the Veteran did not manifest any current disability of the left shoulder, to include bursitis.  Given the positive medical findings during the September 2012 VA C&P examination as well as an electromyography report in 1997 interpreted as showing cervical radiculopathy, the Board must presume that the Veteran manifests a disability of left shoulder bursitis and left upper extremity radiculopathy for purposes of this decision.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim). 

Thus, the Board must return the May 2013 VA examination report as inadequate for rating purposes, and request the examiner to presume a left shoulder bursitis disability.  Additionally, the Board requires specific opinion as to whether there is any evidence that the left forearm fracture which pre-existed service was aggravated during service beyond the normal progress of the disorder.


Accordingly, these claims are REMANDED for the following action:

1.  Associate with the claims folder relevant VA treatment records since September 11, 2012.

2.  After all the additional evidence has been associated with the Veteran's claims file, the RO should schedule the Veteran for additional VA examination.  

The VA examiner is requested to review the medical findings supportive of a disability involving the left upper extremity (including findings from the September 2012 VA examination report of painful movement, a positive Hawkin's impingement test and a positive external rotation/infraspinatous test), and to assume a current disability even though any disability may be currently asymptomatic.  

Based upon presuming current disability including left shoulder bursitis and left upper extremity radiculopathy, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that such disabilities were caused and/or aggravated during active military service.  Additionally, the examiner is requested to provide opinion as to whether it is at least as likely as not that the left forearm fracture which existed prior to service was aggravated during service beyond the normal progress of the disorder?

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


